The Court
(nem. cow.) decided that the bond was void, because given to the corporation, and not to the mayor, as required by the by-law. And that as the bond was taken prospectively, before the license was granted, and as the license was not granted under the corporate seal, as required by the' ordinance, the auctioneer never was such an auctioneer as was contemplated by the bond, although he continued to act as such through the whole year.
Verdict for the defendant.
The plaintiff’s counsel took a bill of exceptions, but no writ of error was prosecuted, although there were several suits, for considerable sums depending upon the same questions.